415 F.2d 1005
Rochelle STEELE et al., Appellant,v.George B. TAFT et al., Appellees.
No. 23125.
United States Court of Appeals Fifth Circuit.
October 9, 1969.

Appeal from the United States District Court for the Northern District of Florida; G. Harrold Carswell, Judge.
John D. Due, Jr., Tallahassee, Fla., Carl Rachlin, New York City, for appellants.
Roy T. Rhodes, Rivers Buford, Jr., Tallahassee, Fla., for appellees.
PER CURIAM:


1
Before JOHN R. BROWN, Chief Judge, and TUTTLE, JONES, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, and SIMPSON, Circuit Judges, sitting en banc.


2
The Motion of the Appellees to Dismiss the above entitled appeal on the ground of mootness is hereby granted, and the appeal is dismissed.